Matter of Brodsky v New York City Campaign Fin. Bd. (2014 NY Slip Op 09052)





Matter of Brodsky v New York City Campaign Fin. Bd.


2014 NY Slip Op 09052


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Clark, JJ.


13862 118316/06

[*1] In re Meryl Brodsky, Petitioner-Appellant, Mark Feinsot, et al., Petitioners,
vNew York City Campaign Finance Board, Respondent-Respondent.


Meryl Brodsky, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Drake A. Colley of counsel), for respondent.

Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered August 31, 2009, directing petitioner to remit to respondent an aggregate amount of $35,850, unanimously affirmed, without costs.
This Court has rejected petitioner's prior efforts pro se to vacate the underlying judgment, on the ground, among other things, that she has not been prejudiced by any technical defects in the judgment (see 80 AD3d 495 [1st Dept 2011]). Petitioner's renewed attempts to vacate the judgment and collaterally attack the prior ruling holding her personally liable for the repayments owed to respondent are barred by the doctrines of res judicata and law of the case, and are otherwise without merit (see 107 AD3d 544 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK